                                                              1   BLAKE J. RUSSUM (SBN 258031)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              2   1001 Marshall Street, Suite 500
                                                                  Redwood City, CA 94063-2052
                                                              3   Telephone: (650) 364-8200
                                                                  Facsimile: (650) 780-1701
                                                              4   Email:        blake.russum@rmkb.com

                                                              5   Attorneys for Defendant
                                                                  THE LINCOLN NATIONAL LIFE INSURANCE
                                                              6   COMPANY

                                                              7

                                                              8                                    UNITED STATES DISTRICT COURT
                                                              9                                NORTHERN DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11   JAMES KNEPPER,                                      CASE NO. 4:19-CV-04609 HSG
                                A Professional Corporation




                                                             12                       Plaintiff,                      STIPULATION FOR DISMISSAL WITH
                                      Redwood City




                                                                                                                      PREJUDICE AND ORDER
                                                             13   v.

                                                             14   THE LINCOLN NATIONAL LIFE
                                                                  INSURANCE COMPANY,
                                                             15
                                                                                      Defendant.
                                                             16

                                                             17

                                                             18            TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                                                             19            IT IS HEREBY STIPUATED by and between the Plaintiff JAMES KNEPPER, and

                                                             20   Defendant THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, by and through their

                                                             21   respective attorneys of record, that the above-captioned action shall be, and hereby is, dismissed

                                                             22   with prejudice as to all parties and claims, pursuant to Federal Rule of Civil Procedure

                                                             23   41(a)(1)(A)(ii). Each party shall bear its own fees and costs.

                                                             24            All signatories to this Stipulation, and all parties on whose behalf the filing is submitted,

                                                             25   concur with the Stipulation’s content and have authorized its filing.

                                                             26   ///

                                                             27   ///
                                                             28   ///
                                                                                                                                        STIPULATION FOR DISMISSAL WITH
                                                                  4820-2244-3691.1                                                                PREJUDICE AND ORDER
                                                                                                                                               CASE NO. 19CV-04609-HSG
                                                              1
                                                                  Dated:        November 13, 2019                        ROPERS, MAJESKI, KOHN & BENTLEY
                                                              2

                                                              3
                                                                                                                         By:/s/ Blake J. Russum
                                                              4                                                             BLAKE J. RUSSUM
                                                                                                                            Attorneys for Defendant
                                                              5                                                             THE LINCOLN NATIONAL LIFE
                                                                                                                            INSURANCE COMPANY
                                                              6
                                                                  Dated:        November 13, 2019                        LAW OFFICE OF P. RANDY NOAH
                                                              7

                                                              8
                                                                                                                         By: /s/ P. Randy Noah ___________________
                                                              9                                                             P. RANDY NOAH
Ropers Majeski Kohn & Bentley




                                                                                                                           Attorney for Plaintiff
                                                             10                                                            JAMES KNEPPER
                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13

                                                             14                                                   ORDER

                                                             15            IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation for Dismissal of

                                                             16   Action with Prejudice and Federal Rules of Civil Procedure 41(a)(1)(A)(ii), this action shall be,

                                                             17   and hereby is, dismissed with prejudice in its entirety as to all claims and parties. Each party

                                                             18   shall bear its own attorney’s fees and costs.

                                                             19   Dated: 11/14/2019                                _________________________________________
                                                                                                                         United States District Judge
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                                     -2-               STIPULATION FOR DISMISSAL WITH
                                                                                                                  4820-2244-                     PREJUDICE AND ORDER
                                                                                                                  3691.1                       CASE NO. 19CV-04609-HSG
